DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6,7,8,9 are objected to because of the following informalities:   
A) “…an address in a memory of a transfer destination specified by the identification information…”  (Claim 3, Page 104, lines 4, 5).
Suggested correction: 
 “…an address in a transfer destination memory   
B) “…the state of the control table…”   (Claim 6, page 105, line 5. See also claim 15 for similar issue)
Suggested correction: 
“…a a 
C) “…in each of the segmented address area…”  (Claim 7, page 105, line 12)
Suggested correction: 
“…in each 
D) “a plurality of semiconductor device” (Claim 8, preamble. See multiple occurrences in other claims for the same issue)
Suggested correction: 
“a plurality of semiconductor devices”  
“the first semiconductor device” (claim 9, page 106, line 14)
Suggested correction: 
“a 
“the second semiconductor device” (claim 9, page 106, line 15, 16)
Suggested correction: 
“a 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8,10,12,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, it is unclear whether “the second masters” (Claim 4, page 104, line 16) are referring to “a second master” (claim 3, page 104, line 9), or additional second masters? Therefore, the meaning of the clam language is unclear. For the examination purpose, it is assumed that “the second masters” should be “said second master” in claim 3.

Claim 7 recites the limitation "the transmission buffer" in page 105, lines 13, 14.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 8, it is not clear the structural relation of the networks to the plurality of semiconductor device(s). Is each semiconductor device connected with one network or plural networks? Can the networks connect to only one semiconductor device?  Therefore, the meaning of the claim language is not clear. For the purpose of examination, it is assumed the networks, either in group or individually, can be connected to any number of semiconductor devices.
As to claim 10, it is unclear whether “said memory” is referring to “a memory” (claim 9, page 107, line 7, line 10), or “a memory” (claim 8, page 106, line 4)?  It appears that they are not the same memories. For the examination purpose, it is assumed to be any memory. 
As to claim 12, it is unsure what “the memories” (last line) are referring to because claims 8, 9, 10 appear to refer to various memories and without specifying which is the memory of the memories.   
As to claim 14, the meaning of claim language: “the destination” (last line of the claim) is unclear. Is it referring to the “destination data” (claim 8, page 106, line 11) or the “second semiconductor device” (claim 8, page 106, line 10)?  A destination data may refer to the data in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2,3,5,8,9,16 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Lee (20040225760).
As to claim 1, Lee teaches a semiconductor device comprising (see fig.2; examiner holds that processors and memories are made of semiconductor): 
a plurality of first masters [modem processor 110][application processor 140]; 
a scheduling device [DMA Controller 130] connected to the plurality of first masters [modem processor 110][application processor 140] for controlling the plurality of first masters 
a memory [local memory 120] accessed by the plurality of first masters [modem processor 110][application processor 140] to store data by performing the tasks (see the citations of the data transfer above); and 
an access monitor circuit (see the DMA controller 130 as both a scheduling device and an access monitor circuit) monitoring access to the memory (e.g. read/write request) by the plurality of first masters [modem processor 110][application processor 140], wherein when access to the memory [120] is detected by the access monitor circuit, the data stored in the memory [120]  is transferred based on destination data  (see para [0026], when the multi-bus DMA controller 130 receives the data transfer request from the first processor 110 to transfer the data stored in the first local memory 120 to the second local memory 150 of the second processor 140, it reads the DMA setting data included in the data transfer request from the first 
processor 110. The DMA setting data, see [0025],  is referring to the data transfer request  that includes DMA setting data comprising the source address at which the data to be transferred is located, the source data length, the source memory bus, the destination address at which the transferred data is stored, and the destination memory bus.  It is noted that this is only an exemplary list and the DMA setting data is not limited thereto).

As to claim 3, Lee teaches further comprising:
 a communication device [first bus 160, DMA controller 130, second bus 170] for transferring data stored in the memory [first local memory 120]  (see the DMA controller 130 operating as a master controller for the first and second buses 160, 170  and enabling a direct access operation to the two local memories 120 and 150 in [0022]); 
the destination information includes identification information [DMA setting data] specifying a transfer destination [destination address] of data stored in the memory (see The DMA setting data, see [0025],  is referring to the data transfer request  that includes DMA setting data comprising the source address at which the data to be transferred is located, the source data length, the source memory bus, the destination address at which the transferred data is stored, and the destination memory bus) ; and 
address information specifying an address area [destination address] in a memory [second memory 170] of a transfer destination specified by the identification information [DMA setting data] (see the citations in [0025] above); and 
when it is detected that data has been stored in the predetermined address area [source address] of the memory [firs local memory 120]  (see the  DMA setting data comprising 
the communication device [first bus 160, DMA controller 130, second bus 170] comprises a second master [DMA controller 130] for transferring data stored in the memory  [local memory 120] to the address area [destination address] of the transfer destination specified by the identification information [DMA setting data] and the address information destination address/source address] .  (see the DMA controller 130 operating as a master controller for the first and second buses 160, 170  and enabling a direct access operation to the two local memories 120 and 150 in [0022]; see the DMA setting data, see [0025],  is referring to the data transfer request  that includes DMA setting data comprising the source address at which the data to be transferred is located, the source data length, the source memory bus, the destination address at which the transferred data is stored, and the destination memory bus. See the data is subsequently transferred from the local memory 120 (source) to the second local memory 150 (the destination) by the DMA controller 130 in para [026][027]).
As to claim 5, Lee teaches further comprising: a control register including a register (not explicitly shown, but see the destination address at which the transferred data is stored in [0031] but see Note below) in which the destination data is set (see the processor 110 designates the destination address at which the transferred data is stored and the destination memory bus of the second local memory in [0031]. Note: a control register is not explicitly shown, but the destination address must be pointed by an address register, or the like, for 
As to claim 8, Lee teaches a system comprising a plurality of semiconductor device(s) [10][20] connected to each other by networks [40] (See fig.1 that provides background teaching of Lee; examiner holds that processors and memories are made of semiconductor), 
wherein each of said plurality of semiconductor device comprises (see the improvement of Lee as shown in fig.2): 
a plurality of masters [modem processor 110][application processor 140]; 
a scheduling device [DMA Controller 130] connected to the plurality of masters [modem processor 110][application processor 140] for controlling the plurality of masters [modem processor 110][application processor 140] to perform a plurality of tasks (e.g. data copy, data transfer)  in real time  (see data is copied or transferred from local memory of one processor to a local memory of another processor using the DMA controller 130 in [0023]; see specific details on data being transferred from a first local memory 120 of the first processor 110 to the second local memory 150 of the second processor 140 in [0025][[0026]); 
a memory [local memory 120] accessed by the plurality of masters [modem processor 110][application processor 140] to store data by performing the tasks (see the citations of the data transfer above); and 
an access monitor circuit (see the DMA controller 130 as both a scheduling device and an access monitor circuit) monitoring access to the memory (e.g. read/write request) by the plurality of masters [modem processor 110][application processor 140], 

As to claim 9, Lee teaches wherein the first semiconductor device comprises, as the destination information, identifying information [DMA setting data] specifying the second semiconductor device [local memory 150] (see the second local memory 150 as the destination memory in fig.2; see also a similar local memory 26 in fig.1 of the device [20] that provides the background teaching of fig.2)  from the plurality of semiconductor device and address information [destination address] specifying a first address area [address] of the second semiconductor device (see the DMA setting data in [0025],  is referring to the data transfer request  that includes DMA setting data comprising the source address at which the data to be 
 in the first semiconductor device (see fig.2 [100]; see also fig.1 that shows a similar device [10] that provides background teaching of fig.2), when an access monitor (see the DMA controller 130 as both a scheduling device and an access monitor circuit) detects that data has been stored in the memory, transfers data stored in the memory [local memory 120] to the first address area [destination address] of the second semiconductor device [second local memory 150]. (See para [0026][0027], the data is subsequently transferred from the local memory 120 (source) to the second local memory 150 (the destination) by the DMA controller 130 in para [026][027]. See also the second local memory 150 (the destination memory in fig.2) has a similar local memory 26 in fig.1 of the device [20] that provides the background teaching of fig.2).
As to claim 16, Lee teaches wherein the access monitor circuitry [DMA controller] in the second semiconductor device (see fig.1 shows devices 10 and 20, each has a DMA controller [14][24]), provides real-time information (e.g. data length being transferred) about the amount of data [data length] that has been transferred from the memory [120] of the first semiconductor device [10] to the first address area [destination address] of the second semiconductor device [20] to the scheduled device [DMA controller] in the second semiconductor device [20].(see fig.3 step 216, para [0037],  that determined whether all data to be transferred has been transferred from the local memory 120 to the second memory 150 in fig.2; the local memory 120 and  the second memory 150 are corresponding to the local .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20040225760) in view of Symes (20040105298)
As to claim 4, Lee teaches wherein the plurality of first masters are processors [modem processor 110][application processor 140] and the second master [DMA controller 130] is DMA controller in a semiconductor device. (See fig.2)
While Lee teaches a single master DMA controller (see fig.2), Symes teaches the second masters [DMA 32] [DEMA 52] are DMA controllers controlled by the scheduling device [arbiter and decoder 54], as claimed (see the arbiter [arbiter and decoder 54] being used to arbitrate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second masters that are DMA controllers controlled by the scheduling device, as claimed, because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the arbitration of multiple master devices of  DMA 32 and DMA 52 of Symes, to a known device/method, such as the plurality of the master devices of Lee  (e.g. see the master processors [110][140] and master DMA controller 130 in fig.2), for the purpose of arbitrating between multiple memory access requests issued by the master devices (See Symes, para [0109]. MPEP 2143 KSR Example D).

Allowable Subject Matter
Claims  6,7, 10-15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches:
a) When an access to a predetermined address area of the memory is detected by the access monitor circuit, the access monitor circuit updates the state of the control table holding information indicating whether data to be transferred is stored or not and/or information on access time for each address area obtained by subdividing the memory in the address area. (Claim 6)
b) The third semiconductor device comprising, as said destination information, identifying information specifying said second semiconductor device and address information 
c) When the access monitor circuitry in the second semiconductor device detects access to the first address area, the state of the control table holding information indicating whether or not transferred data is stored and/or information on access time is updated for each address area subdivided within the first address area. (Claim 15)
d) The scheduling device in the second semiconductor device activates a task for referencing data transferred to the first address area based on information provided from the access monitor circuit, and/or changes a prioritization order for executing a task for referencing data transferred to the first address area based on information provided from the access monitor circuit.  (Claim 17).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Maeda et al. (20100306421)  is cited for the teaching of     (See  the DMA [DMAC 802] starts DMA transfer, i.e., reads out data of the DMA source area which is stored in the cache 803, and transfers the data to a DMA destination in the resource 804, para [0080]).
b) King (20060179178) is cited for the teaching of determine whether the data is currently stored in the memory of the DMA facility, the DMA facility may compare the span of addresses associated with the datum retrieval request in the current descriptor with the span 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182